United States Court of Appeals
                     For the First Circuit


No. 13-1779

                        PHILIP MACDONALD,

                      Plaintiff, Appellant,

                                v.

                     TOWN OF EASTHAM ET AL.,

                     Defendants, Appellees.




                           ERRATA SHEET


     The opinion of this    Court    issued   on   March   12,   2014   is
corrected as follows:

     On page 3, line 12, the first sentence of the paragraph shall
be amended to read:

     "When the plaintiff returned to his abode some 30 minutes
later, he was detained."